Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December31, 201 4 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35388 PROSPERITY BANCSHARES, INC. ® (Exact name of registrant as specified in its charter) Texas 74-2331986 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ProsperityBankPlaza 4295 San Felipe Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (713)693-9300 Securities registered pursuant to Section12(b) of the Act: Common Stock, par value $1.00 per share New York Stock Exchange, Inc. (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☒
